           Case 5:21-cv-00414-JD Document 1 Filed 04/28/21 Page 1 of 6




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF OKLAHOMA

(1)    NAKIA JOHNSON, an individual,             )
                                                 )
               Plaintiff,                        )
                                                 )
v.                                               )      Case No. CIV-21-414-JD
                                                 )
(1)    SMASH TRANSIT,                            )      JURY TRIAL DEMANDED
(2)    TEEPUBLIC,                                )
(3)    OKLAHOMA CITY NATIONAL                    )
       MEMORIAL MARATHON                         )
       FOUNDATION,                               )
(4)    JOMA USA SPORTING GOODS,                  )
(5)    JOZSEF SZENDREI,                          )
(6)    OKLAHOMA CITY THUNDER                     )
       BASKETBALL,                               )
(7)    NATIONAL BASKETBALL                       )
       ASSOCIATION,                              )
(8)    FANATICS RETAIL GROUP,                    )
(9)    SKREENED,                                 )
(10)   ETSY, INC.,                               )
(11)   SHAMBLES TEES,                            )
(12)   NEIGHBOURHOOD TEES,                       )
(13)   ECRATER MARKETPLACE,                      )
(14)   CAROLINATHREADZ,                          )
(15)   SPACELAB SHIRTS, and                      )
(16)   WISH,                                     )
                                                 )
               Defendants.                       )

                    COMPLAINT FOR DAMAGES AND INJUNCTION
                        FOR COPYRIGHT INFRINGEMENT

       COMES NOW the Plaintiff, Nakia Johnson (“Johnson”), an individual, for his claims for

relief against the Defendants, Smash Transit, TeePublic, Oklahoma City National Memorial

Marathon Foundation, Joma USA Sporting Goods, Jozsef Szendrei, Oklahoma City Thunder

Basketball, National Basketball Association, Fanatics Retail Group, Skreened, Etsy, Inc.,

Shambles Tees, Neighbourhood Tees, eCrater Marketplace, Carolinathreadz, Spacelab Shirts,

and Wish, alleges and states as follows:
            Case 5:21-cv-00414-JD Document 1 Filed 04/28/21 Page 2 of 6




                                 Parties, Jurisdiction, and Venue

       1.      Johnson is an Oklahoma resident with his principal place of business located in

Spencer, Oklahoma, and doing business as Pictur It Designs & Apparel (“PIDA”).

       2.      Defendants do business in the State of Oklahoma.

       3.      This is an action for copyright infringement arising under the Copyright Act of

1976, 17 U.S.C. § 101, et. seq. This court has jurisdiction of this action under 28 U.S.C. § 1331,

1338(a), and 1338(b).

       4.      A substantial part of the events giving rise to the claims asserted herein occurred

within the Western District of Oklahoma, and venue is proper in this Court pursuant to 28

U.S.C.A. § 1391(b)(2) and 1400(a).

                                       Factual Background

       5.      Johnson is the owner of the United States registrations in the copyright for a Title

of Work entitled “RUN OKC” registered with the United States Copyright Office and assigned

Registration Number VA 1-888-770 (hereinafter referred to as “the Copyrighted Work”). A true

and correct copy of the certificate of registration is attached hereto as Exhibit 1.

       6.      Johnson is currently and at all relevant times has been the sole proprietor of all

right, title and interest in and to the copyrights in the Copyrighted Work. Johnson has produced

and distributed the Copyrighted Work in strict conformity with the provision of the Copyright

Act of 1976 and all other laws governing copyright.

       7.      Defendants have knowingly and willfully infringed Johnson’s exclusive rights in

the Copyrighted Work, both directly, contributorily, and vicariously, by copying copyrighted

features of the Copyrighted Work, by reproducing the Copyrighted Work in copies, by preparing




                                                  2
              Case 5:21-cv-00414-JD Document 1 Filed 04/28/21 Page 3 of 6




derivative works based upon the Copyrighted Work, and by issuing the Copyrighted Work

publically.

       8.       The natural, probable, and foreseeable result of the wrongful conduct of

Defendants has been and will continued to be to deprive Johnson of the benefits of its copyrights,

to deprive Johnson of goodwill, and to injure Johnson’s relationship with present and prospective

customers.

       9.       Johnson is informed and believes and on that basis alleges that unless enjoined by

this, Defendants intend to continue their course of conduct and to wrongfully use, infringe upon,

sell, or otherwise profit from Johnson’s copyrights and works derived therefrom.

       10.      As a direct and proximate result of the acts of Defendants, alleged above, Johnson

has already suffered irreparable damages and on information and belief has sustained lost profits.

Johnson has no adequate remedy at law to redress all the injuries that Defendants have caused

and intend to cause by their conduct. Johnson will continue to suffer irreparable damages and

sustain lost profits until the actions of Defendants are enjoined by this Court.

                           FIRST CLAIM FOR RELIEF
                  COPYRIGHT INFRINGEMENT 17 U.S.C. § 101 ET. SEQ.

       11.      Johnson alleges each and every allegation set forth in Paragraphs 1 through 10

inclusive, and incorporates them herein by reference.

       12.      By their actions alleged above, Defendants have infringed, both directly,

contributorily, and vicariously, and will continue to infringe Johnson’s copyrights related to the

Copyrighted Work by reproducing the Copyrighted Work in copies, by preparing derived works

based upon the Copyrighted Work, and by selling the Copyrighted Work publicly, in direct

infringement of Johnson’s copyrights.




                                                  3
             Case 5:21-cv-00414-JD Document 1 Filed 04/28/21 Page 4 of 6




       13.     Johnson is entitled to an injunction restraining Defendants, their agents,

employees, and all persons acting in concert with them, from engaging in any further such acts in

violation of the copyright laws.

       14.     Johnson is further entitled to recover from Defendants the damages it has

sustained and will sustain in the form of gains, profits, and advantages obtained by Defendants as

a result of their acts of infringement alleged above. At present, the amount of such damages,

gains and profits, and advantages cannot be fully ascertained by Johnson, but are believed to be

in excess of Seventy-Five Thousand Dollars ($75,000).

       15.     Johnson alternatively seeks its statutory damages pursuant to 17 U.S.C. § 504,

including enhanced damages of not more than One Hundred Fifty Thousand Dollars ($150,000)

per infringement pursuant to 17 U.S.C. § 504(c)(2), an award of its costs and fees pursuant to 17

U.S.C. § 505, a permanent injunction pursuant to 17 U.S.C. § 502, an impoundment and

disposition of the infringing articles pursuant to 17 U.S.C. § 503.

                                    PRAYER FOR RELIEF

       WHEREFORE, Johnson prays for judgment against Defendants as follows:

               A. That the Court find that Defendants have infringed Johnson’s copyrights in

                   the Copyrighted Work, both directly, contributorily, and vicariously;

               B. That the Court find that the substantial likelihood that Defendants will

                   continue to infringe Johnson’s copyright in the Copyrighted Work unless

                   enjoined from doing so;

               C. That Defendants and their agents, servants, employees and all other persons in

                   active concert or privity, or in participation with them, be enjoined from

                   directly or indirectly infringing copyrights in the Copyrighted Work or from



                                                 4
Case 5:21-cv-00414-JD Document 1 Filed 04/28/21 Page 5 of 6




     reproducing the Copyrighted Work in copies, or from preparing derivative

     works based upon the Copyrighted Work, and from performing the

     Copyrighted Work publicly, or from participating or assisting any such

     activities;

  D. That Defendants and their agents, servants, employees and all other persons in

     active concert or privity, or in participation with them, be enjoined and

     required to return to Johnson any and all originals, copies, facsimiles or

     duplicates of the Copyrighted Work in their possession, custody, or control;

  E. That Defendants and their agents, servants, employees and all other persons in

     active concert or privity, or in participation with them, be enjoined to recall

     from all subcontractors, independent contractors, jobs, dealers, retailers,

     distributors, customers, prospective customers, and all other known by them

     to have any originals, copies, facsimiles or duplicates of the Copyrighted

     Work in their possession, custody, or control which are shown by the evidence

     to infringe on any copyright in the Copyrighted Work;

  F. That Defendants be enjoined to deliver upon oath to be impounded during the

     pendency of this action and destroyed pursuant to judgment herein all

     originals, copies, facsimiles or duplicates of any kind shown by the evidence

     to infringe any copyright in the Copyrighted Work;

  G. That Defendants be required to file with the Court and to serve upon Johnson

     within thirty (30) days after service of the Court’s Orders herein sought a

     report in writing under oath setting forth in detail the manner and form in

     which Defendants have complied with the Court’s Order;



                                  5
          Case 5:21-cv-00414-JD Document 1 Filed 04/28/21 Page 6 of 6




             H. That judgment be entered for Johnson against Defendants for statutory

                damages pursuant to 17 U.S.C. § 504;

             I. That Defendants be required to account for all gains, profits, and advantages

                derived from their acts of infringement and for their other violations of law;

             J. That the Court find the conduct of Defendants to have been willful;

             K. That the Court award Johnson statutory damages for willful infringement in

                an amount not to exceed One Hundred Fifty Thousand Dollars ($150,000) for

                each copyrighted work which has been infringed;

             L. That the Court award Johnson its costs and attorney fees pursuant to 17 U.S.C.

                § 505; and

             M. That the Court grant such other, further, and different relief as the Court

                deems proper under the circumstances.

Date: April 28, 2021                              Respectfully submitted,

                                                  /s/ Stephen L. McCaleb
                                                  Stephen L. McCaleb, OBA No. 15649
                                                  Derryberry & Naifeh, LLP
                                                  4800 N. Lincoln Blvd.
                                                  Oklahoma City, OK 73105
                                                  (405) 528-6569
                                                  (405) 528-6462 – Fax
                                                  steve@derryberrylaw.com




                                              6
